Exhibit 10.1

ALLIANT TECHSYSTEMS INC.
2005 STOCK INCENTIVE PLAN

(As Amended and Restated Effective July 31, 2007)

Section 1.   Purpose of the Plan; Effect on Prior Plans.

(a)           Purpose of the Plan.   The purpose of the Plan is to aid the
Company in recruiting and retaining employees, officers and non-employee
Directors capable of assuring the future success of the Company through the
grant of Awards to such persons under the Plan. The Company expects that Awards
of stock-based compensation and opportunities for stock ownership in the Company
will provide incentives to Plan participants to exert their best efforts for the
success of the Company’s business and thereby align the interests of Plan
participants with those of the Company’s stockholders.

(b)           Effect on Prior Plans.   From and after the date of stockholder
approval of the Plan, no awards shall be granted under the Company’s Amended and
Restated 1990 Equity Incentive Plan, as amended, but all outstanding awards
previously granted under that plan shall remain outstanding in accordance with
their terms. From and after the date of stockholder approval of the Plan, the
remaining shares authorized under the Company’s Management Compensation Plan
shall not be awarded or issued. The Company’s Amended and Restated Non-Employee
Director Restricted Stock Plan shall remain in effect, but no restricted stock
awards may be made under that plan after August 6, 2006.

Section 2.   Definitions.

The following capitalized terms used in the Plan have the meanings set forth in
this Section:

(a)           “Affiliate” means (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company and (ii) any
entity in which the Company has a significant equity interest, in each case as
determined by the Committee.

(b)           “Award” means any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Dividend Equivalent, Performance Award, Stock
Award or Other Stock-Based Award granted under the Plan.

(c)           “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan. Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.

(d)           “Board” means the Board of Directors of the Company.

(e)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.

(f)            “Committee” means the Personnel and Compensation Committee of the
Board or any successor committee of the Board designated by the Board to
administer the Plan. The Committee shall be comprised of not less than such
number of Directors as shall be required to permit Awards granted under the Plan
to qualify under Rule 16b-3, and each member of the Committee shall be a
“Non-Employee Director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code. The Company expects
to have the Plan administered in accordance with the requirements for the award
of “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code.

(g)           “Company” means Alliant Techsystems Inc., a Delaware corporation.

1


--------------------------------------------------------------------------------


(h)           “Director” means a member of the Board.

(i)            “Dividend Equivalent” means any right granted under
Section 6(d) of the Plan.

(j)            “Eligible Person” means any employee, officer or non-employee
Director of the Company or any Affiliate whom the Committee determines to be an
Eligible Person.

(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(l)            “Fair Market Value” means, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Notwithstanding the foregoing,
unless otherwise determined by the Committee, the Fair Market Value of Shares on
a given date for purposes of the Plan shall be the closing sale price of the
Shares on the New York Stock Exchange as reported in the consolidated
transaction reporting system on such date or, if such Exchange is not open for
trading on such date, on the most recent preceding date when such Exchange is
open for trading.

(m)          “Incentive Stock Option” means an option granted under
Section 6(a) of the Plan that is intended to meet the requirements of
Section 422 of the Code or any successor provision.

(n)           “Non-Qualified Stock Option” means an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

(o)           “Option” means an Incentive Stock Option or a Non-Qualified Stock
Option.

(p)           “Other Stock-Based Award” means any right granted under
Section 6(g) of the Plan.

(q)           “Participant” means an Eligible Person who is designated by the
Committee to be granted an Award under the Plan.

(r)            “Performance Award” means any right granted under Section 6(e) of
the Plan.

(s)           “Performance Goal” means an objective and measurable performance
goal or goals providing for a targeted level or levels of achievement using one
or more of the following measures: (i) sales or revenues (including, without
limitation, sales or revenue growth); (ii) gross profit; (iii) income before
interest and taxes; (iv) income before interest, taxes, depreciation and
amortization; (v) net income; (vi) net income from operations; (vii) earnings
per Share; (viii) return measures (including, without limitation, return on
assets, capital, invested capital, equity, sales or revenues); (ix) productivity
ratios; (x) expense or cost reduction measures; (xi) margins; (xii) operating
efficiency; (xiii) market share; (xiv) orders; (xv) customer satisfaction; (xvi)
working capital targets; (xvii) budget comparisons; (xviii) implementation or
completion of specified projects or processes; (xix) the formation of joint
ventures, establishment of research or development collaborations or the
completion of other transactions; (xx) cash flow (including, without limitation,
operating cash flow, free cash flow and cash flow return on equity); (xxi) Share
price (including, without limitation, growth in Share price and total
stockholder return); (xxii) profitability of an identifiable business unit or
product; (xxiii) economic profit or economic value added; or (xxiv) cash value
added. The foregoing measures may relate to the Company, one or more of its
subsidiaries or one or more of its divisions or units, or any combination of the
foregoing, and may be applied on an absolute basis and/or be relative to one or
more peer group companies or indices, or any combination thereof, all as the
Committee shall determine. On or before the 90th day of the applicable
performance period for which Performance Goals are established, the Committee
may specify that the achievement of the Performance Goals will be calculated
without regard to the negative or positive effect of certain events, including,
without limitation, any of the following events: charges for extraordinary items
and other unusual or non-recurring items of loss or gain; asset impairments;
litigation or claim judgments or settlements; changes in the Code or tax rates;
changes in accounting principles; changes in other laws or regulations affecting
reported results; charges relating to restructurings, discontinued operations,
severance and contract termination and other

2


--------------------------------------------------------------------------------


costs incurred in rationalizing certain business activities; and gains or losses
from the acquisition or disposition of businesses or assets or from the early
extinguishment of debt.

(t)            “Person” means any individual, corporation, partnership,
association or trust.

(u)           “Plan” means this Alliant Techsystems Inc. 2005 Stock Incentive
Plan, as amended from time to time.

(v)           “Restricted Stock” means any Share granted under Section 6(c) of
the Plan.

(w)          “Restricted Stock Unit” means any unit granted under
Section 6(c) of the Plan evidencing the right to receive a Share (or a cash
payment equal to the Fair Market Value of a Share) at some future date.

(x)            “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor rule or regulation.

(y)           “Section 162(m)” means Section 162(m) of the Code, or any
successor provision, and the applicable Treasury Regulations promulgated
thereunder.

(z)            “Shares” means shares of common stock, par value of $0.01 per
share, of the Company or such other securities or property as may become subject
to Awards pursuant to an adjustment made under Section 4(c) of the Plan.

(aa)         “Stock Appreciation Right” means any right granted under
Section 6(b) of the Plan.

(bb)         “Stock Award” means any Share granted under Section 6(f) of the
Plan.

Section 3.   Administration.

(a)           Power and Authority of the Committee.   The Plan shall be
administered by the Committee. Subject to the express provisions of the Plan and
to applicable law, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or the method by which payments or other rights are to be
calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement; (v) amend the terms and conditions
of any Award or Award Agreement, provided, however, that, except as otherwise
provided in Section 4(c) hereof, the Committee shall not reprice, adjust or
amend the exercise price of Options or the grant price of Stock Appreciation
Rights previously awarded to any Participant, whether through amendment,
cancellation and replacement grant, or any other means; (vi) accelerate the
exercisability of any Award or the lapse of restrictions relating to any Award;
(vii) determine whether, to what extent and under what circumstances Awards may
be exercised in cash, Shares, other securities, other Awards or other property,
or canceled, forfeited or suspended; (viii) determine whether, to what extent
and under what circumstances cash, Shares, other securities, other Awards, other
property and other amounts payable to a Participant with respect to an Award
under the Plan shall be deferred either automatically or at the election of the
holder of the Award or the Committee; (ix) interpret and administer the Plan and
any instrument or agreement, including any Award Agreement, relating to the
Plan; (x) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (xi) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of the
Plan. Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award or Award Agreement,
and any employee of the Company or any Affiliate.

3


--------------------------------------------------------------------------------


(b)           Delegation.   The Committee may delegate its powers and duties
under the Plan to one or more Directors (including a Director who is also an
officer of the Company) or a committee of Directors, subject to such terms,
conditions and limitations as the Committee may establish in its sole
discretion; provided, however, that the Committee shall not delegate its powers
and duties under the Plan (i) with regard to officers or directors of the
Company or any Affiliate who are subject to Section 16 of the Exchange Act or
(ii) in such a manner as would cause the Plan not to comply with the
requirements of Section 162(m) of the Code.

(c)           Power and Authority of the Board of Directors.   Notwithstanding
anything to the contrary contained herein, the Board may, at any time and from
time to time, without any further action of the Committee, exercise the powers
and duties of the Committee under the Plan, unless the exercise of such powers
and duties by the Board would cause the Plan not to comply with the requirements
of Section 162(m) of the Code.

Section 4.   Shares Available for Awards.

(a)           Shares Available.   Subject to adjustment as provided in
Section 4(c) of the Plan, the aggregate number of Shares that may be issued
under all Awards under the Plan shall be 1,532,360. Shares to be issued under
the Plan will be authorized but unissued Shares or Shares that have been
reacquired by the Company and designated as treasury shares. Shares that are
subject to Awards that terminate, lapse or are cancelled or forfeited shall be
available again for grant under the Plan. Shares that are tendered by a
Participant or withheld by the Company as full or partial payment to the Company
of the purchase or exercise price relating to an Award or to satisfy tax
withholding obligations relating to an Award shall not be available for future
grants under the Plan. In addition, if Stock Appreciation rights are settled in
Shares upon exercise, the aggregate number of Shares subject to the Award rather
than the number of Shares actually issued upon exercise shall be counted against
the number of Shares authorized under the Plan.

(b)           Accounting for Awards.   For purposes of this Section 4, if an
Award entitles the holder thereof to receive or purchase Shares, the number of
Shares covered by such Award or to which such Award relates shall be counted on
the date of grant of such Award against the aggregate number of Shares available
for granting Awards under the Plan.

(c)           Adjustments.   In the event that an equity restructuring, as
defined as a nonreciprocal transaction between the Company and its stockholders
that causes the per-share fair value of the Shares underlying an Option or
similar Award to change (e.g., stock dividend, stock split, spinoff, etc.), has
occurred, the Committee shall make an equitable adjustment to (i) the number and
type of Shares (or other securities) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities) subject to
outstanding Awards and (iii) the purchase or exercise price with respect to any
Award.

In the event that the Committee shall determine that an event other than an
equity restructuring, as defined above, affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards and (iii) the purchase or exercise price
with respect to any Award.

(d)           Award Limitations Under the Plan.

(i)            Section 162(m) Limitation for Certain Types of Awards.   No
Participant may be granted Options, Stock Appreciation Rights or any other Award
or Awards under the Plan, the value of which Award or Awards is based solely on
an increase in the value of the Shares after the date of grant of such Award or
Awards, for more than 100,000 Shares (subject to adjustment as provided in

4


--------------------------------------------------------------------------------


Section 4(c) of the Plan) in the aggregate in any calendar year. The foregoing
annual limitation specifically applies to any Award or Awards representing
“qualified performance-based compensation” within the meaning of
Section 162(m) of the Code.

(ii)           Section 162(m) Limitation for Performance Awards.   No
Participant may be granted Performance Awards in excess of 150,000 Shares
(subject to adjustment as provided in Section 4(c) of the Plan) in the aggregate
in any calendar year. This limitation does not apply to any Award subject to the
limitation contained in Section 4(d)(i) of the Plan.

(iii)          Plan Limitation on Restricted Stock, Restricted Stock Units,
Dividend Equivalents, Performance Awards and Stock Awards.   No more than
1,500,000 Shares (subject to adjustment as provided in Section 4(c) of the Plan)
shall be available under the Plan for issuance pursuant to grants of Restricted
Stock, Restricted Stock Units, Dividend Equivalents, Performance Awards and
Stock Awards; provided, however, that Shares subject to such Awards that
terminate, lapse or are cancelled or forfeited shall again be available for
grants of Restricted Stock, Restricted Stock Units, Dividend Equivalents,
Performance Awards and Stock Awards for purposes of this limitation on grants of
such Awards. Of the 1,500,000 Shares authorized under this Section 4(d)(iii),
only 50,000 Shares may be used for Stock Awards in accordance with
Section 6(f) of the Plan.

(iv)          Limitation on Awards Granted to Non-Employee Directors.  
Directors who are not also employees of the Company or an Affiliate may not be
granted Awards in the aggregate for more than 5% of the Shares available for
Awards under the Plan, subject to adjustment as provided in Section 4(c) of the
Plan.

(v)           Limitation on Incentive Stock Options.   The number of Shares
available for granting Incentive Stock Options under the Plan shall not exceed
100,000, subject to adjustment as provided in Section 4(c) of the Plan and
subject to the provisions of Section 422 or 424 of the Code or any successor
provision.

Section 5.   Eligibility.

Any Eligible Person may be designated to be a Participant. In determining which
Eligible Persons shall receive an Award and the terms of any Award, the
Committee may take into account the nature of the services provided by the
respective Eligible Persons, their present and potential contributions to the
success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

Section 6.   Awards.

(a)           Options.   The Committee may grant Options with the following
terms and conditions and with such additional terms and conditions not
inconsistent with the provisions of the Plan as the Committee shall determine:

(i)            Exercise Price.   The purchase price per Share purchasable under
an Option shall be determined by the Committee and shall not be less than 100%
of the Fair Market Value of a Share on the date of grant of such Option;
provided, however, that the Committee may designate a per share exercise price
below Fair Market Value on the date of grant if the Option is granted in
substitution for a stock option previously granted by an entity that is acquired
by or merged with the Company or an Affiliate.

5


--------------------------------------------------------------------------------


(ii)           Option Term.   The term of each Option shall be fixed by the
Committee but shall not be longer than 10 years from the date of grant.

(iii)          Time and Method of Exercise.   The Committee shall determine the
time or times at which an Option may be exercised in whole or in part and the
method or methods by which, and the form or forms (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the applicable exercise price) in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.

(b)           Stock Appreciation Rights.   The Committee may grant Stock
Appreciation Rights subject to the terms of the Plan and such additional terms
and conditions not inconsistent with the provision of the Plan as the Committee
shall determine. A Stock Appreciation Right granted under the Plan shall confer
on the holder thereof a right to receive upon exercise thereof the excess of
(i) the Fair Market Value of one Share on the date of exercise over (ii) the
grant price of the Stock Appreciation Right as specified by the Committee, which
price shall not be less than 100% of the Fair Market Value of one Share on the
date of grant of the Stock Appreciation Right; provided, however, that the
Committee may designate a per share grant price below Fair Market Value on the
date of grant if the Stock Appreciation Right is granted in substitution for a
stock appreciation right previously granted by an entity that is acquired by or
merged with the Company or an Affiliate.

(c)           Restricted Stock and Restricted Stock Units.   The Committee may
grant Awards of Restricted Stock and Restricted Stock Units with the following
terms and conditions and with such additional terms and conditions not
inconsistent with the provisions of the Plan as the Committee shall determine:

(i)            Restrictions.   Shares of Restricted Stock and Restricted Stock
Units shall be subject to such restrictions as the Committee may impose
(including, without limitation, any limitation on the right to vote a Share of
Restricted Stock or the right to receive any dividend or other right or property
with respect thereto), which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise, as the Committee may
deem appropriate. The minimum vesting period of such Awards shall be one year
from the date of grant. Notwithstanding the foregoing, the Committee may permit
acceleration of vesting of such Awards in the event of the Participant’s death,
disability or retirement or a change in control of the Company.

(ii)           Issuance and Delivery of Shares.   Any Restricted Stock granted
under the Plan shall be issued at the time such Awards are granted and may be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. Such certificate
or certificates shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the restrictions applicable to such
Restricted Stock. Shares representing Restricted Stock that is no longer subject
to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.

(iii)          Forfeiture.   Except as otherwise determined by the Committee,
upon a Participant’s termination of employment or resignation or removal as a
Director (in either case, as determined under criteria established by the
Committee) during the applicable restriction period, all Shares of Restricted
Stock and all Restricted Stock Units held by the Participant at such time shall
be forfeited and reacquired by the Company; provided, however, that the
Committee may, when it finds that a waiver would be in the best interest of the
Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock or Restricted Stock Units.

6


--------------------------------------------------------------------------------


(d)           Dividend Equivalents.   The Committee may grant Dividend
Equivalents under which the Participant shall be entitled to receive payments
(in cash, Shares, other securities, other Awards or other property as determined
in the discretion of the Committee) equivalent to the amount of any cash
dividends paid by the Company to holders of Shares with respect to a number of
Shares determined by the Committee. Subject to the terms of the Plan, such
Dividend Equivalents may have such terms and conditions as the Committee shall
determine.

(e)           Performance Awards.   The Committee may grant Performance Awards
denominated in Shares that may be settled or payable in Shares (including,
without limitation, Restricted Stock or Restricted Stock Units) or cash.
Performance Awards granted to Participants who may be “covered employees” under
Section 162(m) of the Code are intended to be “qualified performance-based
compensation” within the meaning of Section 162(m). Performance Awards shall, to
the extent required by Section 162(m), be conditioned solely on the achievement
of one or more objective Performance Goals, and such Performance Goals shall be
established by the Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m). Subject to the terms
of the Plan and any applicable Award Agreement, the Performance Goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment or
transfer to be made pursuant to any Performance Award, and any other terms and
conditions of any Performance Award shall be determined by the Committee. The
Committee shall also certify in writing that such Performance Goals have been
met prior to payment of the Performance Awards to the extent required by
Section 162(m).

(f)            Stock Awards.   The Committee may grant Shares without
restrictions thereon, but only for the purpose of paying annual incentive
compensation earned by an Eligible Person that otherwise would have been paid in
cash by the Company. Subject to the terms of the Plan, Stock Awards may have
such terms and conditions as the Committee shall determine.

(g)           Other Stock-Based Awards.   The Committee may grant such other
Awards that are denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible into Shares), as are deemed by the Committee
to be consistent with the purpose of the Plan. The Committee shall determine the
terms and conditions of such Awards, subject to the terms of the Plan and the
Award Agreement. Shares, or other securities delivered pursuant to a purchase
right granted under this Section 6(g), shall be purchased for consideration
having a value equal to at least 100% of the Fair Market Value of such Shares or
other securities on the date the purchase right is granted.

(h)           General.

(i)            Consideration for Awards.   Awards may be granted for no cash
consideration or for any cash or other consideration as may be determined by the
Committee or required by applicable law.

(ii)           Awards May Be Granted Separately or Together.   Awards may, in
the discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other plan of the Company or any Affiliate. Awards granted in addition to or
in tandem with other Awards or in addition to or in tandem with awards granted
under any other plan of the Company or any Affiliate may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards.

(iii)          Forms of Payment under Awards.   Subject to the terms of the Plan
and of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof), and may be made in a single payment or transfer, in

7


--------------------------------------------------------------------------------


installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.

(iv)          Term of Awards.   The term of each Award shall be for a period not
longer than 10 years from the date of grant.

(v)           Limits on Transfer of Awards.   No Award and no right under any
such Award shall be transferable by a Participant other than (1) by will or by
the laws of descent and distribution or (2) by transfer of an Award back to the
Company, including a transfer of an Award (but not any Stock Options) to the
Company in connection with a deferral election under a Company deferred
compensation plan. The Committee may establish procedures as it deems
appropriate for a Participant to designate a Person or Persons, as beneficiary
or beneficiaries, to exercise the rights of the Participant and receive any
property distributable with respect to any Award in the event of the
Participant’s death. Each Award under the Plan or right under any such Award
shall be exercisable during the Participant’s lifetime only by the Participant
or, if permissible under applicable law, by the Participant’s guardian or legal
representative. No Award or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.

(vi)          Restrictions; Securities Exchange Listing.   All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made or legends to be placed on the certificates for such Shares or other
securities to reflect such restrictions. If the Shares or other securities are
traded on a securities exchange, the Company shall not be required to deliver
any Shares or other securities covered by an Award unless and until such Shares
or other securities have been admitted for trading on such securities exchange.

Section 7.   Amendment and Termination; Corrections.

(a)           Amendments to the Plan.   The Board of Directors of the Company
may amend, alter, suspend, discontinue or terminate the Plan; provided, however,
that, notwithstanding any other provision of the Plan or any Award Agreement,
prior approval of the stockholders of the Company shall be required for any
amendment to the Plan that:

(i)            requires stockholder approval under the rules or regulations of
the Securities and Exchange Commission, the New York Stock Exchange, any other
securities exchange or the National Association of Securities Dealers, Inc. that
are applicable to the Company;

(ii)           increases the number of shares authorized under the Plan as
specified in Section 4(a) of the Plan;

(iii)          increases the number of shares subject to the limitations
contained in Section 4(d) of the Plan;

(iv)          permits repricing of Options or Stock Appreciation Rights which is
prohibited by Section 3(a)(v) of the Plan;

(v)           permits the award of Options or Stock Appreciation Rights at a
price less than 100% of the Fair Market Value of a Share on the date of grant of
such Option or Stock Appreciation Right, contrary to the provisions of Sections
6(a)(i) and 6(b)(ii) of the Plan; or

8


--------------------------------------------------------------------------------


(vi)          would cause Section 162(m) of the Code to become unavailable with
respect to the Plan.

(b)           Amendments to Awards.   Subject to the provisions of the Plan, the
Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively. Except as otherwise provided
in the Plan, the Committee may amend, alter, suspend, discontinue or terminate
any outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the Participant or holder or beneficiary thereof.

(c)           Correction of Defects, Omissions and Inconsistencies.   The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent it shall deem desirable to implement or maintain the effectiveness
of the Plan.

Section 8.   Tax Withholding.

The Company may take such action as it deems appropriate to withhold or collect
from a Participant the applicable federal, state, local or foreign payroll,
withholding, income or other taxes that are required to be withheld or collected
by the Company upon the grant, exercise, vesting or payment of an Award. The
Committee may require the Company to withhold Shares having a Fair Market Value
equal to the amount necessary to satisfy the Company’s minimum statutory
withholding requirements upon the grant, exercise, vesting or payment of an
Award from Shares that otherwise would have been delivered to a Participant. The
Committee may, subject to any terms and conditions that the Committee may adopt,
permit a Participant to elect to pay all or a portion of the minimum statutory
withholding taxes by (a) having the Company withhold Shares otherwise to be
delivered upon the grant, exercise, vesting or payment of an Award with a Fair
Market Value equal to the amount of such taxes, (b) delivering to the Company
Shares other than Shares issuable upon the grant, exercise, vesting or payment
of an Award with a Fair Market Value equal to the amount of such taxes or
(c) paying cash. Any such election must be made on or before the date that the
amount of tax to be withheld is determined.

Section 9.   General Provisions.

(a)           No Rights to Awards.   No Eligible Person, Participant or other
Person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

(b)           Award Agreements.   No Participant shall have rights under an
Award granted to such Participant unless and until an Award Agreement shall have
been duly executed on behalf of the Company and, if requested by the Company,
signed by the Participant.

(c)           No Rights of Stockholders.   Except with respect to Restricted
Stock and Stock Awards, neither a Participant nor the Participant’s legal
representative shall be, or have any of the rights and privileges of, a
stockholder of the Company with respect to any Shares issuable upon the exercise
or payment of any Award, in whole or in part, unless and until the Shares have
been issued.

(d)           No Limit on Other Compensation Plans or Arrangements.   Nothing
contained in the Plan shall prevent the Company or any Affiliate from adopting
or continuing in effect other or additional compensation plans or arrangements.

(e)           No Right to Employment or Directorship.   The grant of an Award
shall not be construed as giving a Participant the right to be retained as an
employee of the Company or any Affiliate, or a Director to be retained as a
Director, nor will it affect in any way the right of the Company or an Affiliate
to terminate a Participant’s employment at any time, with or without cause. In
addition, the Company or an Affiliate may

9


--------------------------------------------------------------------------------


at any time dismiss a Participant from employment free from any liability or any
claim under the Plan or any Award, unless otherwise expressly provided in the
Plan or in any Award Agreement.

(f)            Governing Law.   The internal law, and not the law of conflicts,
of the State of Delaware, shall govern all questions concerning the validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.

(g)           Severability.   If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

(h)           No Trust or Fund Created.   Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

(i)            Securities Matters.   The Company shall not be required to
deliver any Shares until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

(j)            No Fractional Shares.   No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Share or whether such
fractional Share or any rights thereto shall be canceled, terminated or
otherwise eliminated.

(k)           Headings.   Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

Section 10.   Effective Date of the Plan.

The Plan shall be subject to approval by the stockholders of the Company at the
annual meeting of stockholders of the Company to be held on August 2, 2005 and
the Plan shall be effective as of the date of such stockholder approval. Any
amendments to the Plan that require stockholder approval pursuant to
Section 7(a) of the Plan shall be effective as of the date of stockholder
approval of such amendments.

Section 11.   Term of the Plan.

The Plan shall terminate at midnight on August 1, 2015, unless terminated before
then by the Board. Awards may be granted under the Plan until the Plan
terminates or until all Shares available for Awards under the Plan have been
purchased or acquired; provided, however, that Incentive Stock Options may not
be granted following the 10-year anniversary of the Board’s adoption of the
Plan. The Plan shall remain in effect as long as any Awards are outstanding.

10


--------------------------------------------------------------------------------